Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23, 2019, February 14, 2019, May 8, 2019 and June 21, 2019 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214).
Wen teaches a method of modifying an orthodontic treatment plan, the method comprising receiving sensor data from one or more sensors of an orthodontic appliance (par. 21, pressure sensor to be read externally to determine current tooth movement to help in deciding further movement adjustments if needed, par. 199, optical sensors for detecting actual tooth movement and providing the movement to the computer system, pars. 53, 259 the optical sensors are within the appliance, par. 261 regarding the sensors including means for transmitting a signal), determining tooth movement based 
With respect to claim 7, Wen further teaches wherein determining tooth movement based on the sensor data comprises identifying a direction of movement of one or more teeth based on the sensor data (pars. 21, 199, see above, it is noted that the sensors determine the current tooth movement/actual tooth position and comparing it with the planned tooth position, therefore, the data would include the direction of movement).
With respect to claim 8, Wen teaches tooth movements including rotation (par. 34), therefore, since the sensors identify the direction of movement (see above), then it 
Wen further teaches with respect to claim 11, wherein modifying the treatment plan comprises adding one or more stages to the treatment plan based on the determined movement (see pars. 151-154, the treatment plan is adjusted for the next set of appliances, therefore, at least one additional stage is added, such that the alter plan for the next appliance is an additional stage, not originally planned).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 1 above, and further in view of Lotan et al. (2018/0078334).
Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the receiving sensor data comprises receiving the sensor data in a processor that is on the orthodontic appliance.
Lotan teaches a method of modifying an orthodontic treatment plan wherein receiving sensor data in a processor 90 that is on the orthodontic appliance (see abstract, pars. 54-55, 70/71 microprocessor). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the processor on the appliance in order to calculate the movement of the teeth in real time.   

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 1 above, and further in view of Alauddin et al. (2017/0056131).
  Wen teaches the invention as substantially claimed and discussed above including with respect to claims 5-6, the sensor can be a force sensor, more specifically a strain gauge (see pars. 51, 259-261), however, does not specifically teach the force sensor data comprises receiving data from the force sensor, specifically strain measurements and wherein the receiving sensor data comprising receiving measurement of force applied to on or more teeth by the appliance.
  Alauddin teaches a method of modifying orthodontic treatment wherein receiving sensor data comprises receiving measurement of force applied to one or more teeth by the appliance and the receiving sensor data comprises receiving force sensor data (see abstract, pars. 8-9, 11-13, 37, 63). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the method as taught by Wen to provide the force measurement applied to one or more teeth by the appliance in order to ensure the proper forces are being delivered to the teeth to prevent damage and the teeth are moving to the planned locations. It is noted that Alauddin does not teach the force data includes strain measurements, however, it is noted that it would have been obvious to one having ordinary skill in the art to provide stain measurements since the modification of Wen/Alauddin would include the use of stain gauges in an appliance and Alauddin teaches the use of force sensors to measure the force the appliance is applying to a tooth, therefore, it would have been obvious that the force sensor would include stain measurements in order to ensure the forces applied to the .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 1 above, and further in view of Erfinder (WO 03/096922).
Wen teaches the invention as substantially claimed and discussed above, including a force sensor (see discussion above), however, does not specifically teach the receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance.
Erfinder teaches a method of orthodontic treatment wherein receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance (see abstract, “the sensor device….torques that are actually acting on the tooth”). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wen to include the sensor data including torque data in order to enable the orthodontist to take into account the data during the treatment in order to ensure the desired force are being appliance to the tooth.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 1 above, and further in view of Wu (2010/0151404).
Wen teaches the method as substantially claimed and discussed above including modifying the treatment, however, does not specifically teach the modification includes replacing one or more stages with a new one or more stages.
Wu teaches a method of modifying an orthodontic treatment plan including replacing stages of the plan with new stages (par. 44, “a new planned path to go form the current teeth arrangement to the target teeth arrangement can be recreated”, see fig. 3 “revise/modify treatment plan). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the step of replacing one or more stages with a new one or more stages as taught by Wu in order to achieve the desired tooth arrangement in an efficient manner.

Claims 15, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Alauddin et al. (2017/0056131).
Wen teaches with respect to claim 15, a method of modifying an orthodontic treatment plan, the method comprising receiving sensor data from one or more sensors of an orthodontic appliance (par. 21, pressure sensor to be read externally to determine current tooth movement to help in deciding further movement adjustments if needed, par. 199, optical sensors for detecting actual tooth movement and providing the movement to the computer system, pars. 53, 259 the optical sensors are within the appliance, par. 261 regarding the sensors including means for transmitting a signal), determining an expected variable (i.e. the expected movement/location) , comparing the determined expected variable to the sensor data (pars. 21, 199, 151-154, such that the sensors provide the actual location of the tooth/teeth and that information is provided to the computer to determine if it differs from the planned) and modifying the treatment plan if the sensor data does not match the determined expected variable (par. 154). Wen teaches the use of pressure sensors and the pressure sensors being read to 
Alauddin teaches a method of modifying an orthodontic treatment comprising receiving sensor data, determining an expected range of values, compare the determined expected value(s) to the sensor data and modifying the treatment plan in the sensor data does not match the determined expected valve(s) (abstract, pars. 7-8, 11-13, 37-, 63, 67, “an optimal range 8” “thus ensure aligners are within the optimal range”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the values as taught by Alauddin in order to ensure the tooth is moved without harming the tooth, gums or root in the process. 
Wen teaches the invention as substantially claimed and discussed above including with respect to claims 19-20, the sensor can be a force sensor, more specifically a strain gauge (see pars. 51, 259-261), however, does not specifically teach the force sensor data comprises receiving data from the force sensor, specifically strain measurements and wherein the receiving sensor data comprising receiving measurement of force applied to on or more teeth by the appliance.
  Alauddin teaches with respect to claims 17 and 19-20, a method of modifying orthodontic treatment wherein receiving sensor data comprises receiving measurement of force applied to one or more teeth by the appliance and the receiving sensor data comprises receiving force sensor data (see abstract, pars. 8-9, 11-13, 37, 63). It would have been obvious to one having ordinary skill in the art before the invention was made 
Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 21-22, wherein determining the expected value or a range of expected values for the one or more sensors comprises calculating the expected value or ranges of expected values form a stage of the treatment plan corresponding to the orthodontic appliance and the expected value or a ranges of expected values for the one or more sensors comprises calculating a force applied to the teeth at a location equivalent to a location of each of the one or more sensors on the orthodontic appliance when the one or more sensors are configured to detect force.
Alauddin teaches with respect to claim 21, wherein determining the expected value or a range of expected values for the one or more sensors comprises calculating the expected value or ranges of expected values from a stage of the treatment plan 
Wen further teaches with respect to claim 23, wherein modifying the treatment plan comprises adding one or more stages to the treatment plan based on the determined movement (see pars. 151-154, the treatment plan is adjusted for the next set of appliances, therefore, at least one additional stage is added, such that the alter plan for the next appliance is an additional stage, not originally planned).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Alauddin et al. (2017/0056131) as applied to claim 16 above, and further in view of Lotan et al. (2018/0078334).
Wen/Alauddin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the receiving sensor data comprises receiving the sensor data in a processor that is on the orthodontic appliance.
Lotan teaches a method of modifying an orthodontic treatment plan wherein receiving sensor data in a processor 90 that is on the orthodontic appliance (see abstract, pars. 54-55, 70/71 microprocessor). It would have been obvious to one having .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Alauddin et al. (2017/0056131) as applied to claim 15 above, and further in view of Erfinder (WO 03/096922).
Wen/Alauddin teaches the invention as substantially claimed and discussed above, including a force sensor (see discussion above), however, does not specifically teach the receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance.
Erfinder teaches a method of orthodontic treatment wherein receiving sensor data comprises receiving measurement of torque one or more teeth by the appliance (see abstract, “the sensor device….torques that are actually acting on the tooth”). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wen/Alauddin to include the sensor data including torque data in order to enable the orthodontist to take into account the data during the treatment in order to ensure the desired forces, including a torquing force are being appliance to the tooth.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Alauddin et al. (2017/0056131) as applied to claim 15 above, and further in view of Wu (2010/0151404).
Wen/Alauddin teaches the method as substantially claimed and discussed above including Wen teaching modifying the treatment, however, does not specifically teach the modification includes replacing one or more stages with a new one or more stages.
Wu teaches a method of modifying an orthodontic treatment plan including replacing stages of the plan with new stages (par. 44, “a new planned path to go form the current teeth arrangement to the target teeth arrangement can be recreated”, see fig. 3 “revise/modify treatment plan). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen/Alauddin with the step of replacing one or more stages with a new one or more stages as taught by Wu in order to achieve the desired tooth arrangement in an efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/12/2021